Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 01/14/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akhter et al., US 20140321315 A1, in view of Nedeltchev, US 20130322258 A1.
Regarding claim 1, Akhter teaches the invention substantially as claimed. Akhter discloses  a method implemented by a node associated with a tunnel comprising: receiving a request, from a client, for a trace of the tunnel (par. 0031 and 0032); causing the trace inside the tunnel (0034-0035); obtaining results of the trace inside the tunnel (0034, 0035 and 0038); and sending the results of the trace inside the tunnel to the client (0034, 0035 and 0038). However, Akhler does not disclose does not disclose that  the client aggregates these details with details from one or more additional legs to provide an overall view of a service path between the client and a destination.  This feature is well-known in the art as evidenced by Nedeltchev. In the same field of endeavor, Nedeltchev, teaches “… the head-end node can aggregate each of the trace responses (e.g., aggregate the in-tunnel trace response and the out-of-tunnel trace response(s) into a single response, or aggregate only the out-of-tunnel trace response(s) into a single response), and transmit the aggregated response to a trace request originator” (par. 0033). Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aggregation mechanism of Nedeltchev within the system of Akhler because the person would have realized that the combined elements would perform the same functions as before. By this rationale, claim 1 is rejected. 
Regarding claims 2-20, the combination Akhler-Nedeltchev teaches:
2. The method of claim 1, wherein the trace inside the tunnel includes identifying a packet with a predefined signature, analyzing a Time-to-Live (TTL) value in the packet, and sending a response to a probe initiator based on the TTL value (Akhler, par. 0014, Nedeltchev, par. 0029).  
3. The method of claim 2, wherein the response includes an Internet Protocol (IP) address that was spoofed based on a router where the TTL value expired (Akhler, par. 0014, Nedeltchev, par. 0029).  
4. The method of claim 1, wherein the trace inside the tunnel includes sending trace packets to another end of the tunnel each having increasing Time-to-Live (TTL) values (Akhler, par. 0014, Nedeltchev, par. 0029).  
5. The method of claim 4, wherein the trace packets are sent from both ends of the tunnel to determine any changes in routing between directions (Nedeltchev, par. 0036).  
6. The method of claim 1, wherein the tunnel includes a data channel and a control channel each having different encryption (Akhler, par. 0002).  
7. The method of claim 6, wherein the encryption is any of Transport Layer Security (TLS), Secure Sockets Layer (SSL), and Datagram Transport Layer Security (DTLS) (Nedeltchev, par. 0038).  
8. A non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors associated with a node that is associated with a tunnel to perform steps of: receiving a request, from a client, for a trace of the tunnel; causing the trace inside the tunnel; obtaining results of the trace inside the tunnel; and sending the results of the trace inside the tunnel to the client so that the client aggregates these details with details from one or more additional legs to provide an overall view of a service path between the client and a destination (See Akhler, par. 0031, 0032, 0034, 0035, and 0038; see also Nedeltchev, par. 0033).  The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. 
9. The non-transitory computer-readable medium of claim 8, wherein the trace inside the tunnel includes identifying a packet with a predefined signature, analyzing a Time-to-Live (TTL) value in the packet, and sending a response to a probe initiator based on the TTL value (Akhler, par. 0014, Nedeltchev, par. 0029).   
10. The non-transitory computer-readable medium of claim 9, wherein the response includes an Internet Protocol (IP) address that was spoofed based on a router where the TTL value expired (Akhler, par. 0014, Nedeltchev, par. 0029).  
11. The non-transitory computer-readable medium of claim 8, wherein the trace inside the tunnel includes sending trace packets to another end of the tunnel each having increasing Time-to-Live (TTL) values (Akhler, par. 0014, Nedeltchev, par. 0029).   
12. The non-transitory computer-readable medium of claim 11, wherein the trace packets are sent from both ends of the tunnel to determine any changes in routing between directions (Nedeltchev, par. 0036).  
13. The non-transitory computer-readable medium of claim 8, wherein the tunnel includes a data channel and a control channel each having different encryption (Akhler, par. 0002).    
14. The non-transitory computer-readable medium of claim 13, wherein the encryption is any of Transport Layer Security (TLS), Secure Sockets Layer (SSL), and Datagram Transport Layer Security (DTLS).  
15. A node associated with a tunnel comprising: one or more processors and memory comprising instructions that, when executed, cause the one or more processors to receive a request, from a client, for a trace of the tunnel; cause the trace inside the tunnel; obtain results of the trace inside the tunnel; and send the results of the trace inside the tunnel to the client so that the client aggregates these details with details from one or more additional legs to provide an overall view of a service path between the client and a destination  (See Akhler, par. 0031, 0032, 0034, 0035, and 0038; see also Nedeltchev, par. 0033).  The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. 
16. The node of claim 15, wherein the trace inside the tunnel includes identifying a packet with a predefined signature, analyzing a Time-to-Live (TTL) value in the packet, and sending a response to a probe initiator based on the TTL value (Akhler, par. 0014, Nedeltchev, par. 0029).  
17. The node of claim 16, wherein the response includes an Internet Protocol (IP) address that was spoofed based on a router where the TTL value expired (Akhler, par. 0014, Nedeltchev, par. 0029).   
18. The node of claim 15, wherein the trace inside the tunnel includes sending trace packets to another end of the tunnel each having increasing Time-to-Live (TTL) values (Akhler, par. 0014, Nedeltchev, par. 0029).    
19. The node of claim 18, wherein the trace packets are sent from both ends of the tunnel to determine any changes in routing between directions (Nedeltchev, par. 0036).    
20. The node of claim 15, wherein the tunnel includes a data channel and a control channel each having different encryption (Akhler, par. 0002).    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        August 27, 2022